DETAILED ACTION
Claims 1 – 16 are currently pending.
Claims 13 – 16 are currently amended.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/5/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1 – 16 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record, either alone or in combination, fail to teach each and every limitation as set forth in each of the independent claims.  The prior art of record does not specifically teach a neural network circuit comprising a plurality of first circuit units which realize a multiplication function of multiplying one-bit input data and an one-bit weighting coefficient; and a second circuit unit that realizes addition/application function of adding multiplication results in the first circuit units, and outputs one-bit output data by applying an activation function to the addition result, wherein each of the first circuit units includes, a storage unit that stores any one of the weighting coefficient that is "1" or "o", or a predetermined value that is set in advance, and an output unit that outputs "1" at a timing corresponding to an input timing of the input data in a case where the weighting coefficient and a value of the input data match each other in a case where the weighting coefficient is stored in the storage unit, outputs "0" at the timing corresponding to the input timing of the input data in a case where the weighting coefficient and the value of the input data are different from each other, and outputs the predetermined value at the timing corresponding to the input timing of the input data in a case where the predetermined value is stored in the storage unit, and the second circuit unit outputs "1" or "'" as the output data on the basis of a difference between a total number of the first circuit units which output "1", and a total number of the first circuit units which output '0'; as set forth in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Leivian et al (US 5,097,141) teaches a first and second circuit for comparing an input signal to a weighted element and providing a difference between the input signal and the weight element.  Park et al (US 4,999,525) teaches a neural network that performs an exclusive nor function on a binary input vector element and a binary stored weight.  Castro (US 4,904,881) teaches an exclusive nor cell for a neural network that finds the difference between an input value and a binary weight.  Stojanovic et al (US 2005/0134307) teaches a multi-level signaling system that has an exclusive nor gate receiving inputs and the use of weight values.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY K HUSON whose telephone number is (571)270-3430. The examiner can normally be reached Monday - Friday 7:00 - 3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY K HUSON/Primary Examiner, Art Unit 2181